Case 1:20-cv-02980-PAC-SLC Document 122 Filed 11/16/20 Page 1 of 1
                                      The requested extension of time is
                                      GRANTED. The Court notes that the
                                      required pre-conference submissions are
                                      not ex parte. The parties are directed to
                                      submit the statements in accordance with
                                      the undersigned's standing order on
                                      settlement and individual practices.

                                         The Clerk of Court is respectfully directed
                                         close the Motion at ECF No. 121.

                                         SO ORDERED          11/16/20
